        Case 4:20-cr-00037-WTM-CLR Document 32 Filed 08/06/20 Page 1 of 3



                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF GEORGIA
                            SAVANNAH DIVISION


 UNITED STATES OF AMERICA


         V.                                         CR420-037


 SHAKUEL BYRD


                        CONSENT ORDER OF FORFEITURE


      WHEREAS,on July 24, 2020, a federal grand jury sitting in the Southern District

of Georgia returned an Indictment against Defendant Shakuel Byrd charging him with

violating 18 U.S.C. § 922(g)(1)(Possession of a Firearm by a Prohibited Person);

      WHEREAS,the Indictment sought forfeiture pursuant 18 U.S.C. § 924(d) and 28

U.S.C. § 2461(c), of any firearm and ammunition involved in the commission of the

charged offense;

      WHEREAS,on August 6, 2020, pursuant to a written plea agreement. Defendant

pled guilty to Count One of the Indictment charging a violation of 18 U.S.C. § 922(g)(1);

      WHEREAS, pursuant to the plea agreement. Defendant agreed to forfeit to the

United States all right, title and interest in one (1) Hi-Point, Model C,9 millimeter pistol

bearing serial number P047737 (hereinafter, the "Subject Property"); and

      WHEREAS, pursuant to his plea agreement. Defendant agreed to waive the

requirements of Federal Rules of Criminal Procedure 32.2, and 43(a) regarding notice of

the forfeiture in the charging instrument, announcement of the forfeiture at sentencing,

and incorporation of the forfeiture in the judgment without further order of the Court.

      NOW,THEREFORE,IT IS HEREBY ORDERED,ADJUDGED,AND DECREED

THAT:
        Case 4:20-cr-00037-WTM-CLR Document 32 Filed 08/06/20 Page 2 of 3



       1.     Pursuant 18 U.S.C. § 924(d), 28 U.S.C. § 2461(c), and Rule 32.2(b)(1) of the

Federal Rules of Criminal Procedure, the Government has established the requisite

nexus between the above-described Subject Property and the offense committed by

Defendant, and the Subject Property is hereby forfeited to the United States.

       2.     Upon entry ofthis Order, the Attorney General(or a designee)is authorized

to commence any applicable proceeding to comply with statutes governing third-party

rights, including giving notice of this Order.

       3.     Any person, other than the above-named defendant, asserting a legal

interest in the Subject Property may, within thirty days of the final publication of notice

or receipt of notice, whichever is earlier, petition the court for a hearing without a jury to

adjudicate the validity of his alleged interest in the Subject Property, and for an

amendment of the order of forfeiture, pursuant to 28 U.S.C. § 2461(c).

       4.     Pursuant to Fed. R. Crim. P. 32.2(b)(3), this Consent Order of Forfeiture

shall become final as to Defendant at the time of sentencing and shall be made part of

the sentence and included in the judgment. If no third party files a timely claim, this

Order shall become the Final Order of Forfeiture, as provided by Fed. R. Crim. P.

32.2(c)(2).

       5.     Any petition filed by a third party asserting an interest in the Subject

Property shall be signed by the petitioner under penalty of penury and shall set forth the

nature and extent of the petitioner's right, title, or interest in the Subject Property, the

time and circumstances of the petitioner's acquisition of the right, title or interest in the

Subject Property, and any additional facts supporting the petitioner's claim and the relief

sought.


                                             -2-
        Case 4:20-cr-00037-WTM-CLR Document 32 Filed 08/06/20 Page 3 of 3



        6.   If a petition is filed by a third party, and after the disposition of any motion

filed under Fed. R. Crim. P. 32.2(c)(1)(A) and before a hearing on the petition, discovery

may be conducted in accordance with the Federal Rules of Civil Procedure upon a showing

that such discovery is necessary or desirable to resolve factual issues.

        7.   The United States shall have clear title to the Subject Property following

the Court's disposition of all third-party interests, or if none, following the expiration of

the period provided in 21 U.S.C. § 853(n)(2) for the filing of third-party petitions.

        8.   The Court shall retain jurisdiction to enforce this Order, and to amend it as

necessary, pursuant to Fed. R. Crim. P. 32.2(e).



    : ^/U20Z>G
Date:
                                        HON.JUDGE WILLIA^. MOORE,JR.
                                        UNITED STATES DISTRICT COURT
                                        SOUTHERN DISTRICT OF GEORGIA

WE ASK FOR THIS:




Chri/'Hiward                                          Shakuel Byrd
Assistant United States Attorney                      Defendant
New York Bar Number 4935938
P.O. Box 8970
Savannah, Georgia 31412
(912)652-4422                                         Dennis O'Brien
                                                      Attorney for Defendant




Date:                                                 Date:




                                            -3-
